Case 1L19-o,Oie/72-GLR Donument25 FikiO70a® Page 1 ofa

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MAYOR AND CITY COUNCIL OF
BALTIMORE,

Plaintiff, No. 1:19-cv-01672-GLR
Vv.
ALEX M. AZAR II, in his official capacity as
SECRETARY OF HEALTH AND HUMAN

SERVICES; and U.S. DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

Defendants.

 

 

STIPULATED REQUEST FOR AN ORDER TO POSTPONE RULE’S EFFECTIVE
DATE; HOLD PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION IN
ABEYANCE; AND SET SUMMARY JUDGMENT BRIEFING SCHEDULE

Subject to the Court’s approval, the parties through their undersigned counsel of record
HEREBY STIPULATE as follows: |

1. At present, Defendants’ opposition to Plaintiff's motion for preliminary injunction
is due on July 1, 2019, Plaintiffs’ reply is due on July 8, 2019, and a hearing is scheduled for July
17, 2019.

2. The U.S. Department of Health and Human Services (HHS) -stipulates to
postponement of the effective date of the rule titled Protecting Statutory Conscience Rights in
Health Care; Delegations of Authority, 84 Fed. Reg. 23,170 (May 21, 2019) (“Final Rule”), until
November 22, 2019. HHS stipulates to this delay because it is the most efficient way to adjudicate
the Final Rule on the merits. HHS does not concede that Plaintiff is “likely to succeed on the
merits, that [they are] likely to suffer irreparable harm in the absence of preliminary relief, that the
balance of equities tips in [their] favor, [or] that an injunction is in the public interest.” See Winter
v. NRDC, 555 U.S. 7, 20 (2008).

3. Plaintiff maintains that—for the reasons expressed in its motion for a preliminary

 
Case tiDorOlse72GLR Doaument2> FikWO70Al9 Page 2 ofa

injunction—it, its residents, and its insureds would suffer irreparable injuries were the Rule’s
effective date not postponed.

4. The parties request that the Court issue an order, pursuant to 5 U.S.C. § 705, that
the effective date of the Final Rule is postponed until November 22, 2019.

5. HHS further agrees that, within a reasonable amount of time after entry, and before
July 10, 2019, HHS will post notice that the Rule’s effective date is postponed until November 22,
2019, on its public-facing website.

6. The parties further request, in light of this postponement, that the Court hold
Plaintiff's motion for a preliminary injunction in abeyance and vacate the preliminary injunction
briefing schedule and hearing date set forth in its June 27, 2019 order. Plaintiff reserves the right,
however, to request that briefing on its preliminary injunction motion recommence as necessary
before November 22, 2019.

hh The parties tentatively propose the following schedule for briefing to resolve this
litigation on cross-motions for summary judgment:

a. July 22, 2019: HHS provides Plaintiff with the administrative record.

b. : 2019: Defendants file their motion for summary judgment.
Pes

c. September 26, 2019: Plaintiff files its opposition and cross-motion for summary
judgment. 20, 20/9
d. O. , 2019: Defendants file their reply and opposition.
27, 20)9
e. : : Plaintiff files its reply.
8. The parties request that the Court schedule a status conference during the week of

July 29, 2019, at a time convenient for the Court, at which any party may request modification of

the tentative briefing schedule set forth above.

 

Dated: July 1, 2019 Respectfully submitted,

By: /s/ Andre M. Davis JOSEPH H. HUNT

Andre M. Davis #00362 Assistant Attorney General

Baltimore City Solicitor we
APPROVED THIS DAY OF.

Ce

GEORGE L. RUSSELL, 11.U.S.DJ.

 
